In an action, inter alia, to recover damages for wrongful discharge, and for an order reinstating the plaintiff to a position as a driver and traffic safety education teacher with the defendant school district, the plaintiff appeals, as limited by his brief, from so much of an order of the Supreme Court, Putnam County (Hickman, J.), dated September 18, 1984, as dismissed those causes of action which sought damages based on a denial of equal protection and due process rights for failure to state a cause of action, and, upon treating the motion of the defendants Board of Education and Robert Meyer to dismiss the complaint as a motion for summary judgment, granted summary judgment in favor of the defendants dismissing the remainder of the complaint.
Order affirmed insofar as appealed from, with costs to the respondents Board of Education and Meyer.
Special Term properly dismissed the complaint where the record was clear that the plaintiff had submitted a written resignation on or about July 24, 1981. Additionally, the plaintiff was not a tenured teacher, and consequently, he would not have been entitled to a hearing prior to the termination of his employment (see, Education Law § 3020-a; Matter of Pascal v Board of Educ., 100 AD2d 622).
We have considered the plaintiffs remaining contentions and have found them to be without merit. Eiber, J. P., Kunzeman, Kooper and Spatt, JJ., concur.